Citation Nr: 1436482	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a back injury, fracture of the lumbar vertebra, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2009.  The transcript is of record.

This case was previously before the Board in June 2009, August 2010 and again in August 2012, and was remanded on each occasion for additional development of the record.  

The case was again before the Board in May 2013.  The Board denied a higher evaluation for residuals of a back injury, fracture of the lumbar vertebra, and remanded entitlement to a TDIU.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion for remand (JMR) vacating the Board's decision and remanding for additional consideration consistent with the terms of the JMR.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by painful limitation of motion, without evidence of ankylosis.  He has not had incapacitating episodes.

2.  The Veteran's right-sided sciatica is manifested by no more than mild incomplete paralysis of the sciatic nerve, for the period beginning December 8, 2009, to November 28, 2012.

3.  The Veteran's left-sided sciatica is manifested by no more than mild incomplete paralysis of the sciatic nerve, for the period beginning August 27, 2012, to November 28, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a back injury, fracture of the lumbar vertebra, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  The criteria for a separate 10 percent rating for right-sided sciatica, as a neurological manifestation of residuals of a back injury, fracture of the lumbar vertebra, for the period beginning December 8, 2009, to November 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a separate 10 percent rating for left-sided sciatica, as a neurological manifestation of residuals of a back injury, fracture of the lumbar vertebra, for the period beginning August 27, 2012, to November 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duties to notify and assist were met in this case.  Notice was provided in letters dated April 2005 and August 2012 and the claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the testimony of the Veteran at a hearing before the undersigned Veterans Law Judge.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The seeks a higher evaluation for his service-connected back disability.  The Veteran's back disability is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

Disabilities of the lumbar spine (other than intervertebral disc syndrome when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 rating for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Relevantly, this formula provides a rating of 60 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran was afforded an examination in July 2005.  The Veteran reported that he experienced pain at the lower back for 45 years.  The pain occurred twice per day and each time lasted for three hours.  The pain travels to the low back.  The Veteran described the pain as aching, sharp, and cramping in nature; with kink preventing an erect stance.  The pain level was a 7 out of 10.  The pain came on by itself and relieved itself and with medication.  At the time of pain he required bed rest.  He related incapacitating episodes as often as twice a month for one day.  Over the prior year he had 12 incidents of incapacitation for a total of 24 days.  The physician who recommended bed rest was unnamed.  The functional impairment was pain and he was not working when he developed the condition.  

Physical examination revealed that the Veteran's posture was within normal limits.  His gait was within normal limits.  Examination of the thoracolumbar spine revealed complaints of radiating pain on movement upward on the right.  Muscle spasm was present bilaterally.  There was tenderness noted on examination at the right iliosacral joint.  There was a positive straight leg raising on the right.  There was a negative straight leg raising on the left.  There was no ankyloses of the spine.

Range of motion studies revealed flexion to 15 degrees with pain at 15 degrees and extension to 30 degrees with pain at 30 degrees.

Joint function of the spine was additionally limited after repetitive use by pain, fatigue, and weakness.  Pain had the major functional impact.  It was not additionally limited by endurance and incoordination.  The examiner was unable to quantify the additional limit of joint function in degrees without resorting to speculation.  There were signs of intervertebral disc syndrome with chronic and permanent nerve root involvement and the findings were, at L1 motor weakness of the right hip flexion of 3/5, at L2 motor weakness of the right hip flexion of 3/5 and right hip adduction of 3/5, and at L4 motor weakness of right hip adduction of 3/5.  The intervertebral disc syndrome caused erectile dysfunction and he could not achieve and maintain an erection.  The intervertebral disc syndrome did not cause any bowel or bladder dysfunction.  The examiner noted "Neurological examination of the lower extremities reveals the following findings: All findings are normal and.[sic]"

In September 2005 a physician noted that the Veteran had a long history of back pain.  X-rays of the back in July were noted to reveal compression fracture of L4 and spondylosis and mild facet arthropathy.  He had been using Canadian OTC codeine preparation off and on for pain, which is aggravated by activity and relieved by rest.  He had no radicular symptoms and no bowel or urinary tract symptoms.  Objective testing revealed tenderness around L4-5 with range of motion limited to about 40 degrees of forward flexion, 10 degrees of extension, 5 degrees of side to side flexion.  He was able to walk on his heels and toes without difficulty.  Single leg raise was negative.  Deep tendon reflexes were difficult to elicit in the lower extremities.  The Veteran was diagnosed with chronic back pain secondary to posttraumatic arthritis.

In October 2006 the Veteran complained of chronic central low back pain.  The pain was nonradiating into the upper back or lower extremities and was worse at night.  He felt like his feet alignment had changed over the years, where he is landing more on the outside of his feet.  He reported pain like an aching, currently at 2 out of 10, at worst at 7 out of 10.  The pain sometimes went away completely.  He denied weakness, bladder or bowel changes, involuntary movements, and gait abnormalities.  He reported that he was once sent to a specialist but that he never received pain medication and could not recall what treatment was started.  Aggravating factors included leaning forward.  There was no change with extension and prone lying was not worse.  Relieving factors included fetal position with spine flexion.  Sometimes it was more comfortable to walk/stand.  It was better lying down and he usually slept on his right side.  The pain was worse at night and was minimal when sitting/lying.  He denied upper and lower extremity paresthesias, sensory loss, and motor weakness.  He denied bowel, bladder and erectile dysfunction.  He was able to move independently without assistive device.  Walked for the most part unlimited blocks without pain except when it was at its worst.  There was no specific limitation on stairs.  He was independent for driving, toileting, bathing, dressing and transfers.  He tried to do walking, elliptical three times a week.  He reported that he retired and never told his job about his back problem. 

Physical examination revealed that the Veteran was ambulatory with a symmetric gait, non-antalgic.  There was no acute distress.  He was negative for trunk list.  He had normal lumbar lordosis, sitting posture, and gait.  Range of motion testing revealed no pain with extension of 20 degrees and normal flexion of 100 degrees.  There was mild pain with left lumbar facet loading.  There was left and right lateral flexion to 25 degrees.  Reflexes were normal in the biceps, brachioradialis, triceps, patellar, and Achilles.  Babinski was downward bilaterally.  Hoffman's was negative bilaterally.  Clonus was negative bilaterally.  He had some difficulty coming to sitting from supine position on the table.  He was able to heel/toe walk.  Bilateral hip flexors, knee extensors, dorsiflexors, plantar flexors, and EHL were 5/5.  Sensation to light touch was normal bilaterally at L4 and S1.  At L5 the Veteran had normal sensation on the right with subjective decrease on the left.  There was intact proprioception in the distal toes.  Prone lumbar examination revealed mild right tender to palpation on the right at lumbosacral junction and lower lumbar.  There was no tenderness to palpation in the mid lumbar and upper lumbar.  The right sacroiliac joint was tender to palpation.  Gaenslens was negative on the right.  Distraction and pelvic compression were negative.  FABER was positive for axial pain.  

The assessment was that the Veteran had chronic central lumbar low back pain with very gradual worsening.  There was no lower extremity radiation and no bowel/bladder symptoms.  An examination showed no focal weakness, sensory changes, or reflex changes.  He had some focal tenderness in the right sacral sulcus, minimal pain on left lumbar facet loading, but largely provocative maneuvers were not helpful for localizing pain source.  Biomechanical assessment showed decreased core strength and lower extremity range of motion most prominent at the bilateral hamstrings greater than quadriceps, hip IR.  The differential diagnosis was IDD versus facet referred pain versus sacroiliac joint pain.  

At a hearing before the undersigned in May 2009 the Veteran reported that his symptoms had gotten progressively worse since his prior examination.  The Veteran stated that the pain goes from the lower back into his hip and into his right leg.  He reported that he has to get in the fetal position to rest and move around.  It woke him up two to three times a night.  He reported that he used aspirin with codeine from Canada when the pain got to be too much.  The Veteran reported that he had not been prescribed bed rest for his back disorder.  He stated that pain was more severe during long drives.  The Veteran indicated that he treated the pain first with moving into a different position and then with Aspirin or heating pads.  He stated that he had pain radiating down into his hip and then down mostly into his leg.  He also reported numbness in the toes.  He stated that it was in his right leg on the day of the hearing.  

The Veteran was afforded a VA medical examination in December 2009.  The examiner reported that careful questioning revealed that the Veteran's back condition was approximately the same as it was in 2005.  He had constant low back aching or pulsating pain, which flared up with physical exertion or prolonged sitting and intermittently caused pain to extend down the posterolateral aspect of the right thigh.  During flare ups he cannot straighten up to a full erect position and he states this occurs perhaps every few months.  His back fatigues if he sits for longer than 30 minutes.  He denied weakness, incoordination or spasm.  He denied limitation of motion during flare ups.  He denied the use of assistive devices.  He stated he was hospitalized in the early 1960s with temporary paralysis, which resolved.  He had numbness in the tip of his right great toe, but he stated this began many years after his original injury and is not clearly related to his back problem.  Erectile dysfunction developed at an uncertain time.  Repeated questioning led the examiner to believe that the erection difficulty began within the prior 20 years and was not caused by his back problem, and more likely is associated with his hypertriglyceridemia.  He was told recently that he may have early renal failure.  There was no bowel or bladder incontinence.  There were no incapacitating episodes since his original hospitalization.  He took APC medication irregularly, dosage and interval were not clear, and he was reluctant to take it because it caused reflux.  There was no history of neoplasm or surgery.  He retired in 2005 from his job as a corrections officer.  He stated that he missed several days of work per year, but he cannot recall the details.  Nevertheless, he was not fired from his job because of his back and was able to work to retirement age of 62.  He was able to perform his activities of daily living.  He had intermittent right-sided L5-S1 radiculopathy.  The numbness in the toe appeared unrelated to his back problem.  He was employable at work that does not require lifting, prolonged sitting or physical exertion.  There was no left-sided radiculopathy or left foot neurological abnormalities.

Physical examination revealed flattening of the lumbar lordosis.  All movements were slow and stiff.  There was no tenderness, weakness or incoordination, but there was mild bilateral paraspinous muscle spasm throughout the lumbar area and pain with all movement.  Flexion was 0 to 80 degrees.  Extension was 0 to 20 degrees.  Right and left tilt 0 to 20 degrees.  Right and left rotation 0 to 25 degrees.  Repetitive motion increased pain with all degrees of movement and prevented him from flexing more than 0 to 60 degrees and extending beyond 0 degrees.  Repetitive motion did not affect side bending or rotation movements.  Straight leg raising test was negative to 80 degrees bilaterally.  Deep tendon reflexes were 1+ and symmetrical.  There was no weakness or atrophy of the lower extremities.  There was mild decreased sensation over the tip of his right great toe.  There was no left foot neurological abnormality. 

X-rays revealed old anterior wedge compression fracture L4; degenerative change in the posterior facet joints L3-L4, L4-L5, and L5-S1; marginal lipping seen in the upper lumbar spine; and no spondylolysis or spondylolisthesis.  The assessment was lumbar degenerative disease with intermittent right-sided radiculopathy.

In an addendum, the examiner noted that the Veteran had intermittent right-sided sciatica but no right radiculopathy was diagnosed.  The numbness of the tip of his right great toe as not related to his back.  While the numbness of the right great toe possibly could be related to his back, this was unlikely and it was more likely he sustained minor direct trauma to the digital nerve in the toe.  Therefore, the examiner found that it was speculative to conclude that the toe numbness was radiculopathy related to his back.  Erectile dysfunction more likely than not was related to his hyper-triglyceridemia.  The examiner stated that the assessment should read: Lumbar degenerative disease with intermittent right-sided sciatica.  There was no permanent nerve damage in the lower extremities related to his back. 

The Veteran was afforded a VA medical examination in August 2012.  He reported low back pain was usually 2 out of 10.  He had noticed stiffness of his back.  The Veteran denied any problem with bowel control.  He indicated that he had frequency of urination and got up three or four times a night to urinate.  Activities that made his back worse included walking and also climbing stairs or hills.  He had increased pain getting up and down from a chair, off the toilet, or picking up items from the floor.  He avoided heavy lifting.  He indicated that he had increased back pain also with dressing when he puts on or takes off his shoes and socks.  Family members help him at home with yard work.  The pain in his low back at times radiates down his legs but not to his feet.  The severity of pain was between 2 out of 10 and 10 out of 10.  He had one or two episodes of severe back pain which he treated with staying in bed.  The bouts of back pain occur once or twice a year.  When he gets severe back pain he stays in bed for three or four days and treats the pain with Tylenol and Advil.  Other treatments have been ice and heat to his back and also Icy/Hot.  He did not have any chiropractic treatment or massage or acupuncture.  

He stopped hunting, fishing, and bowling because of his low back pain.  He estimated that he can walk only three blocks.  He indicated that he sits in a recliner at home but not in a regular chair.  He indicated that he usually does not ride long distances and that he was driven to the appointment during which time he sat in a reclined position.  He could stand for 30 minutes.  Over the prior year he had increased pain in his low back with incapacitating episodes with self-imposed bed rest for three or four days.  There was no recommendation by a physician for him to stay in bed.

Physical examination revealed the Veteran to be more comfortable standing than sitting.  He sat down slowly into a regular chair when asked with no grimacing.  Standing from a seated position he pushed off the arms of the chair to get to a standing position.  There was no grimacing but he was slow to arise from the chair.  Low back pain was unchanged at 2 out of 10.

He walked over 60 feet in the hall.  The low back pain continued at 2 out of 10.  Gait speed was slow.  No limp was noticed.  The Veteran refused to tip toe or heel stand because he indicated that it would increase low back pain.  

There was tenderness in the midline and the lower thoracic spine and in the lumbar spine, both in the midline and in the paraspinous muscles.  There was no increased muscle tone.  There were no trigger points or muscle spasms.  There was no tenderness in the lateral hips at the gluteus muscles or tendons, or the greater tuberosity and the greater trochanters of the femurs.  There was no sciatic notch tenderness.  There was no swelling or any increased warmth and no scars.  

Neurologic examination of the lower extremities revealed knee reflexes of 2+ and equal bilaterally.  Ankle reflexes were absent bilaterally.  Muscle strength was grade V bilaterally in the hips, knees, and ankles.  There were 5 millimeters of atrophy of the left calf.  Sensation was intact in the thighs and legs, but there was numbness of both feet dorsally and also on the lateral aspects and plantar aspects of both feet including toes in the L5 and S1 pattern.  He indicated that he had tingling in the right greater than the left.

Range of motion of his thoracolumbar spine revealed flexion, extension, lateral flexion, and rotation diminished because of pain and mild grimacing.  He had flexion limited to 30 degrees, extension limited to 15 degrees, lateral flexion limited to 15 degrees to the right and left, and rotation limited to 20 degrees to the right and 15 degrees to the left.  After full ranges of motion of the thoracic and lumbar spine no additional loss of range of motion due to pain was noted.  No weakness, lack of endurance, or incoordination were noted.  Pain was the greatest functional impact on the Veteran's lumbar spine.

The Veteran was diagnosed with past L4 lumbar spine compression fracture, lumbar spine degenerative disc disease and degenerative arthritis, limited painful range of motion of the thoracic and lumbar spine, and bilateral lower extremity sciatica in the L5 and S1 pattern with numbness in the L5 and S1 pattern, but with no weakness of L5 or S1 on muscle strengthening at the time of the examination.  

The examiner noted that the functional impairment of the Veteran's thoracolumbar spine was severe.  This was based on clinical findings, x-ray report, symptoms of bilateral sciatica with L5 and S1 numbness found in both feet but no L5 or S1 weakness on examination.

The Veteran reported erectile dysfunction and attributed the problem with his spine fracture.  He denied abnormal bowel symptoms or bowl control problems.  He indicated that he had some difficulty with urinary frequency.  

The examiner rendered the opinion that the Veteran lower extremity sciatica symptoms and L5 and S1 findings are related to his L4 lumbar spine compression fracture on active duty.  

The Veteran was afforded a VA medical examination in November 2012.  The Veteran reported that pain was typically in the low back.  It was an aching sensation and tended to radiate to the right leg and he indicated the buttock and posterior thigh.  Severity was usually 2 out of 10 but flared to 7 out of 10 a few times per year, lasting days, and to a 10 out of 10 once a year.  It tended to flare up with physical activity such as walking just a couple of blocks, climbing stairs or hills.  It was relieved by rest, position change and naproxen helped a little.  He limped due to pain.  He stopped hunting, fishing and bowling because of back pain.  His toes started to go numb the prior few years.  There was no radiating pattern and it did not vary with activity or time of day.  He had erectile dysfunction problems for at least a decade.  He indicated that he had frequency of urination and got up at night to urinate.  There was no difficulty in starting or stopping the stream.  He denied any problems with bowel control.  The Veteran reported that he retired from his job as a corrections officer in 2005 due to his back pain.  

Range of motion testing revealed forward flexion to 60 degrees with pain beginning at 45 degrees; extension to 10 degrees with pain at 10 degrees; right lateral flexion of 30 degrees with pain at 25 degrees; left lateral flexion of 25 degrees with pain at 20 degrees; right lateral rotation of 25 degrees with pain at 25 degrees; and left lateral rotation of 30 degrees with pain at 25 degrees.

After repetitive use testing the Veteran had forward flexion of 60 degrees; extension of 10 degrees; right lateral flexion of 30 degrees; left lateral flexion of 25 degrees; right lateral rotation of 30 degrees; and left lateral rotation of 25 degrees.  The Veteran did not have additional limitation of range of motion with repetitive use testing.  He had functional loss of less movement than normal and pain on movement. 

He did not have any localized tenderness or pain to palpation of the joints.  He had no guarding or muscle spasm of the thoracolumbar spine.

Muscle strength testing was normal bilaterally for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflexes were normal bilaterally at the knee and ankle.  Sensory examination was normal for the upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1).  Sensory examination was decreased at the foot/toes (L5).  Straight leg raising was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.

The Veteran's thoracolumbar spine condition was noted to impact on his ability to work.  The examiner reported that the Veteran retired in 2005 due to back pain and that he stopped hunting, fishing and bowling in 2007 due to back pain.  He used to do his own yard work but now had family members help.  

The Veteran's nerve conditions of peripheral neuropathy and right carpal tunnel syndrome were noted to not be related to his spine condition or in-service lumbar spine injury.  The examiner could identify no neurological manifestations of the lumbar spine condition.  There was sensory loss in his feet, but this was more likely to be due to length dependent peripheral neuropathy, and was not likely to be related to his back condition or his in-service back injury.  There was no muscle weakness or atrophy, and no abnormal reflexes.  The examiner found that in light of the fact that there is no evidence indicating any other neurological manifestations of his lumbar spine condition, it was less likely than not that this erectile dysfunction, or his nocturnal urination are related to his lumbar spine condition or injury.

The Board finds that entitlement to an evaluation in excess of 40 percent disabling, for the orthopedic manifestations of residuals of a back injury, fracture of the lumbar vertebra, is not warranted.  The Veteran has reported that he has had bed rest due to his spine disability and, when examined in July 2005, indicated that he had incapacitating episodes as often as two times per month, and maintained that over the previous year, he had had 12 instances of incapacitation for a total of 24 days.  The physician who reportedly recommended bed rest was unnamed.  Even if the Board were to assume that bed rest was prescribed by a physician, the number of days he was incapacitated would not support a higher rating.  At the hearing before the undersigned in May 2009 the Veteran reported that he had not been prescribed bed rest by a physician.  It is also significant to point out that the December 2009 VA examination showed that the Veteran had not had any incapacitating episodes since his original hospitalization.  In addition, the bed rest was noted to be self-imposed and that it had not been prescribed by a physician in August 2012.  Thus, a higher rating based on incapacitating episodes is not supported by the evidence of record.  

The Board has also considered whether a higher rating is warranted based on limitation of motion of the lumbar spine.  The Veteran is in receipt of the maximum rating based on limitation of motion.  In order to assign a higher rating, the record must establish the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  All of the medical findings of record establish the Veteran has some range of motion of the low back.  Thus, a determination that he has ankylosis is precluded.  

Although the Veteran is currently in receipt of the maximum schedular disability rating available for the low back based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  In this regard, the Board acknowledges that the most recent VA examination of record demonstrated forward flexion was only to 30 degrees.  However, the Board does find that such retained range of lumbar spine motion is not comparable to ankylosis.  

In any event, the Board acknowledges the December 2009 VA examination showed that repetitive motion increased the Veteran's pain, and resulted in additional limitation of flexion and extension.  The Board points out that on the August 2012 VA examination, the examiner commented that he did not note any additional loss of range of motion because of pain, nor did he observe any weakness, lack of endurance or incoordination.  Similar findings were recorded on the most recent VA examination conducted in November 2012.  The examiner stated the Veteran was able to perform repetitive testing times three and he did not have additional limitation of motion following such testing.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.

As such, entitlement to an evaluation in excess of 40 percent disabling, for the orthopedic manifestations of residuals of a back injury, fracture of the lumbar vertebra, is denied.

The Board will also address whether a separate evaluation may be assigned for associated neurologic abnormalities.  

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

On VA examination in July 2005, there were signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner noted there was motor weakness and that the Veteran's intervertebral disc syndrome caused erectile dysfunction.  It was indicated the Veteran did not have any bowel or bladder dysfunction.  

The Veteran was seen by a private physician in September 2005 and asserted he had no radicular symptoms.  He denied bowel or urinary tract symptoms.  

The Veteran was examined by the VA in December 2009, and the examiner provided an addendum in August 2010.  Initially, he stated the Veteran had intermittent right-sided radiculopathy.  In his addendum, the examiner concluded the Veteran had right-sided sciatica, but he did not have right radiculopathy.  He stated the problems associated with the Veteran's right great toe were not related to his back condition.  He revised his assessment to be lumbar degenerative disease with intermittent right-sided sciatica.  He opined there was no permanent nerve damage in the lower extremities related to the Veteran's back disorder.  

On the August 2012 VA examination, the examiner noted knee reflexes were 2+ and equal bilaterally, but ankle reflexes were absent bilaterally.  It was also noted the Veteran had numbness in both feet and tingling of his toes.  The examiner believed the Veteran's lumbar spine and lower extremity sciatica symptoms were related to the compression fracture of the lumbar spine that was incurred in service.  

At the most recent VA neurological examination in November 2012, sensation was normal in the thighs, knees and lower leg.  There was decreased sensation in the feet and toes.  The examiner commented the Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  The Veteran had no other neurologic abnormalities or findings.  The examiner opined that the peripheral nerve condition of peripheral neuropathy was not related to the Veteran's spine condition or his in-service lumbar spine injury.  He stated he could identify no neurologic manifestations of the lumbar spine, and noted that while there was sensory loss in the Veteran's feet, this was more likely to be to length dependent peripheral neuropathy and was not likely related to his back condition or the in-service back injury.  He reiterated there was no evidence of radiculopathy, and no muscle weakness, atrophy or abnormal reflexes.  Finally, the examiner opined that in light of the fact there was no evidence indicating any other neurological manifestations of the lumbar spine condition, it was less likely than not that the Veteran's erectile dysfunction or his nocturnal urination was related to his lumbar spine injury.  

The conclusion regarding erectile dysfunction is supported by additional findings in the record.  When he was seen at a VA outpatient treatment clinic in October 2006, the Veteran reported problems regarding tumescence since 1995, which was about the same time he was experiencing hypertension and marital issues.  The August 2010 addendum to the December 2009 VA examination shows the examiner concluded the Veteran's erectile dysfunction was more likely than not related to his hyper-triglyceridemia.  

As the Veteran has been diagnosed with lumbar degenerative disease with intermittent right-sided sciatica, on December 8, 2009, the Board finds that a separate evaluation of 10 percent disabling is warranted for mild incomplete paralysis of the sciatic nerve on the right side, for the period beginning December 8, 2009, to November 28, 2012, when it was found that no neurological manifestations of the lumbar spine could be identified.  The Veteran's right-sided sciatica does not warrant an evaluation in excess of 10 percent disabling because it does not manifest moderate or worse symptoms.  Although ankle reflexes were absent in August 2012 the examiner diagnosed bilateral lower extremity sciatica in the L5 and S1 pattern with numbness in the L5 and S1 pattern, but with no weakness of L5 or S1 on muscle strengthening at the time of the examination. As such, the Veteran's symptoms represent no more than mild impairment.

As the examiner on August 27, 2012, rendered the opinion that the Veteran lower extremity sciatica symptoms and L5 and S1 findings are related to his L4 lumbar spine compression fracture on active duty, the Board finds that a separate 10 percent evaluation for left-sided sciatica is warranted for the period beginning August 27, 2012, to November 28, 2012, when it was found that no neurological manifestations of the lumbar spine could be identified.  The Veteran's left-sided sciatica does not warrant an evaluation in excess of 10 percent disabling because it does not manifest moderate or worse symptoms.  Although ankle reflexes were absent in August 2012 the examiner diagnosed bilateral lower extremity sciatica in the L5 and S1 pattern with numbness in the L5 and S1 pattern, but with no weakness of L5 or S1 on muscle strengthening at the time of the examination.  As such, the Veteran's symptoms represent no more than mild impairment.

The Board acknowledges that the July 2005 VA examination report indicates the Veteran's intervertebral disc syndrome caused erectile dysfunction.  However, subsequent examinations have attributed his erectile dysfunction to a cause other than the Veteran's service-connected back disability.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's low back disability, both orthopedic and neurological are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation in excess of 40 percent disabling, for the orthopedic manifestations of residuals of a back injury, fracture of the lumbar vertebra, is denied.

A separate 10 percent evaluation for right-sided sciatica, as a neurological manifestation of residuals of a back injury, fracture of the lumbar vertebra, for the period beginning December 8, 2009, to November 28, 2012, is granted.

A separate 10 percent evaluation for left-sided sciatica, as a neurological manifestation of residuals of a back injury, fracture of the lumbar vertebra, for the period beginning August 27, 2012, to November 28, 2012, is granted.


REMAND

In May 2013 the Board noted that entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Board found that the assertions made by the Veteran during the May 2009 hearing before the undersigned raised the issue of whether he is entitled to a TDIU.  In addition, the Board noted that the Veteran stated on the November 2012 VA examination that he had retired in 2005 due to back pain.  The Board found that prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary.  The development ordered by the Board in May 2013 has not been completed as the claims file does not reveal that the Veteran has been afforded a VA medical examination and a supplemental statement of the case has not been issued pursuant to the remand.  As such the claim is remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Complete any development deemed necessary regarding the inferred TDIU claim, to include ensuring notice obligations are satisfied.

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected back disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, adjudicate the claim of TDIU.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


